DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 is clearly sufficient to overcome the rejections over Sun et al (CN 106609346) and Yang et al (“Efficient Electrocatalytic Oxygen Evolution on Amorphous Nickel-Cobalt Binary Oxide Nanoporous Layers”).
The amendment to claim 1 however requires further consideration with respect to the rejection over Hu et al (“Amorphous Metallic NiFeP: A Conductive Bulk Material Achieving High Activity for Oxygen Evolution Reaction in Both Alkaline and Acidic Media”).  With respect to the claim limitations that “at least a surface portion of the electrocatalytic material is an oxidized layer”, “the oxidized layer forms a shell over the bulk material metal” and “the bulk material metal is a core having lower ohmic resistance than the shell”, the Office notes that such limitation was discussed with respect to prior claims 6-8 spanning pages 4 and 5 of the Office action mailed 21 July 2021.  
Thus, the Office notes that the claim limitations “the mesopores are disposed in the oxidized layer” and “the electrocatalytic material is characterized by a porosity of from 0.01 m2/g to 100 m2/g” have not been previously addressed with respect to the disclosure of Hu et al.  
First, with respect to “the mesopores are disposed in the oxidized layer”, Hu et al teach (see paragraph spanning pages 5 and 6 and figure S6 of the supplemental information) that the oxidized surface after the etching step included cracks (i.e. a porous surface).  In particular, figure S6(b) is to scale and the cracks in the surface appear to be much smaller than 1 micron.  Further, the mesopores in the oxidized layer in the instant specification are described as being formed by etching the NiFeP in an acid, such as nitric acid (HNO3).  As noted in the rejection grounds of record, Hu et al teach etching of the 
Second, with respect to “the electrocatalytic material is characterized by a porosity of from 0.01 m2/g to 100 m2/g”, Hu et al teach (see paragraph spanning pages 5 and 6) the “electrochemically active surface areas (ECSAs) of NFP40 is 40.82 F/cm2” in the as-formed FeNiP catalyst, and an ECSA of 133.78 F/cm2- in the etched (oxidized) FeNiP.  Thus, Hu et al fail to give the surface area/porosity in the same units as the instant claims, nor is there a known way for converting the surface area from the units taught by Hu et al to those used by the instant application.  The Office again looks to the instant specification to determine how the claimed porosity was achieved.  The most relevant portions of the instant specification are paragraphs [0065]-[0067].  The instant specification teaches that the porous structure is formed by etching the FeNiP alloy in a strong acid such as nitric acid (HNO3), sulfuric acid (H2SO4), hydrochloric acid (HCl) or combinations thereof.  Hu et al, as discussed above, teaches etching the catalyst material in nitric acid.  Therefore, the sum total of the evidence on the record shows that the electrocatalytic material of Hu et al was produced by an identical method as the presently claimed invention, such that one of ordinary skill in the art at the time of filing would have expected the electrocatalytic material of Hu et al to inherently possess the claimed porosity rate.  
Therefore, Applicant’s arguments, filed 21 October 2021, with respect to the rejection of claims over Hu et al are not found persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (“Amorphous Metallic NiFeP: A Conductive Bulk Material Achieving High Activity for Oxygen Evolution Reaction in Both Alkaline and Acidic Media”).
Hu et al teach (see abstract) an electrocatalytic material comprising a bulk material metal including at least one metal, wherein the metal is in an amorphous form.  Further, Hu et al teach (paragraph spanning columns on page 2 and paragraph spanning pages 5 and 6 and Figure S7 from the supporting information) that the amorphous material was subjected to etching in nitric acid (HNO3) which resulted in some “microsized pores” being formed on the surface.  
Hu et al teach forming the amorphous NiFeP material by melt spinning, which is followed by etching of the amorphous alloy in nitric acid. The Office, in an attempt to evaluate the material of Hu et al to the presently claimed invention looks to the instant specification for a disclosure of how to form the mesopores.  The passage at paragraphs [0060]-[0067] are considered relevant.  There, the instant specification teaches forming the amorphous alloy by melt spinning followed by a nanostructuring step such as nanoetching, electron-beam patterning, or nanostructure synthesis.  The nanoetching step is described as etching of the amorphous alloy in a strong acid solution such as nitric acid (HNO3).  
Thus, the evidence currently of record points to the product produced by Hu et al as being produced by the same method as the instantly claimed product and therefore the “microsized pores” of the material of Hu et al are considered to inherently be “mesopores” as claimed.  
Hu et al teach (see paragraph spanning pages 2 and 3 and first full paragraph on page 5) that a thin surface oxide layer existed on the electrocatalytic material, such that Hu et al clearly teach that the surface portion of the electrocatalytic material is an oxidized layer.  The surface oxide would have been expected by one of ordinary skill in the art to inherently possess a higher electric (ohmic) resistance than 
Thus, the Office notes that the claim limitations “the mesopores are disposed in the oxidized layer” and “the electrocatalytic material is characterized by a porosity of from 0.01 m2/g to 100 m2/g” have not been previously addressed with respect to the disclosure of Hu et al.  
First, with respect to “the mesopores are disposed in the oxidized layer”, Hu et al teach (see paragraph spanning pages 5 and 6 and figure S6 of the supplemental information) that the oxidized surface after the etching step included cracks (i.e. a porous surface).  In particular, figure S6(b) is to scale and the cracks in the surface appear to be much smaller than 1 micron.  Further, the mesopores in the oxidized layer in the instant specification are described as being formed by etching the NiFeP in an acid, such as nitric acid (HNO3).  As noted in the rejection grounds of record, Hu et al teach etching of the NiFeP alloy in nitric acid, such that the sum total of the evidence on the record shows that the electrocatalytic material of Hu et al was produced by an identical method as the presently claimed invention, such that one of ordinary skill in the art at the time of filing would have expected the electrocatalytic material of Hu et al to inherently possess the mesopores in the oxidized layer.
Second, with respect to “the electrocatalytic material is characterized by a porosity of from 0.01 m2/g to 100 m2/g”, Hu et al teach (see paragraph spanning pages 5 and 6) the “electrochemically active surface areas (ECSAs) of NFP40 is 40.82 F/cm2” in the as-formed FeNiP catalyst, and an ECSA of 133.78 F/cm2- in the etched (oxidized) FeNiP.  Thus, Hu et al fail to give the surface area/porosity in the same units as the instant claims, nor is there a known way for converting the surface area from the units taught by Hu et al to those used by the instant application.  The Office again looks to the instant specification to determine how the claimed porosity was achieved.  The most relevant portions of the 3), sulfuric acid (H2SO4), hydrochloric acid (HCl) or combinations thereof.  Hu et al, as discussed above, teaches etching the catalyst material in nitric acid.  Therefore, the sum total of the evidence on the record shows that the electrocatalytic material of Hu et al was produced by an identical method as the presently claimed invention, such that one of ordinary skill in the art at the time of filing would have expected the electrocatalytic material of Hu et al to inherently possess the claimed porosity rate.  
Regarding claims 2, 3 and 5, per the article title, the electrocatalytic material of Hu et al included an alloy of NiFeP comprising a metal (nickel and iron) and a non-metal (phosphorous).
Regarding claim 4, Hu et al teach (see right hand column of page 2) the material being 80at% metal (Ni+Fe) and 20at% P, which is a ratio of metal to non-metal of 4:1.
Regarding claim 8, Hu et al teach (see paragraph spanning pages 2 and 3 and first full paragraph on page 5) that a thin surface oxide layer existed on the electrocatalytic material.  The surface oxide would have been expected by one of ordinary skill in the art to inherently possess a higher electric resistance than the amorphous alloy core and to inherently perform the function of protecting the core from further oxidation.  Such inherency is supported by the fact that the surface of the electrocatalytic material of Hu et al is oxidized, which is the same manner in which the instant invention achieved the effect of the core having a lower ohmic resistance than the shell and the shell protecting the core from further oxidation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al (“Amorphous Metallic NiFeP: A Conductive Bulk Material Achieving High Activity for Oxygen Evolution Reaction in Both Alkaline and Acidic Media”) and Chen (“Chemical preparation and characterization of metal-metalloid ultrafine amorphous alloy particles”).
Hu et al teach that the bulk material metal is an alloy of two metals (iron and nickel) and one non-metal (phosphorus).
Thus, Hu et al fail to teach that the bulk material metal alloy contained two or more non-metals selected from phosphorus, boron, nitrogen, and carbon.
Chen teaches (see abstract, first paragraph of introduction, the paragraph spanning the columns on page 9) a similar iron-nickel-metalloid alloy amorphous catalyst formed by melt-quenching.  Importantly, Chen et al discusses a relative similarity of using either phosphorus or boron as the metalloid.  Additionally, Chen et al teach that compositions comprising both phosphorus and boron were known and demonstrated higher amorphous structural stability than either the phosphorus or boron containing alloys.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized two metalloids, phosphorus and boron, in the catalytic material of Hu et al, as suggested by Chen, in order to increase the amorphous structural stability of the bulk material metal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794